—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion to vacate the default (see, CPLR 5015 [a]). The court did not abuse its discretion in determining that the impairment of defendant’s former attorney by alcoholism constituted a reasonable excuse for the default (see, Jiminez v St. John’s Riverside Hosp., 161 AD2d 497), and defendant demonstrated that it has meritorious defenses to the action (see, Yacone v Ryan Homes, 216 AD2d 963). Finally, defendant has remedied its default in complying with the court’s discovery orders, and there is no indication that plaintiffs were unduly prejudiced by any delay (see, Yacone v Ryan Homes, supra, at 963-964). (Appeal from Order of Supreme Court, Erie County, Flaherty, J.— Vacate Default Judgment.) Present—Denman, P. J., Green, Wisner, Balio and Boehm, JJ.